                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

U.S. EQUAL EMPLOYMENT                           )         Civil Action No.: 3:21-cv-00221
OPPORTUNITY COMMISSION,                         )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )    WAIVER OF SERVICE OF SUMMONS
                                                )
MODERN POLYMERS, INC.,                          )
                                                )
               Defendant.                       )


TO:    Katherine J. Christy
       Senior Trial Attorney
       Charlotte District Office
       129 West Trade Street, Suite 400
       Charlotte, North Carolina 28202

        I acknowledge receipt of your request that Modern Polymers, Inc. waive service of a
Summons in the action of EEOC v. Modern Polymers, Inc., which is case number 3:21-cv-00221
in the United States District Court for the Western District of North Carolina, Charlotte Division.
I have also received a copy of the complaint in the action, two copies of this instrument, and a
means by which I can return the signed waiver to you without cost to me.

         I, or the entity I represent, agree to save the expense of serving a summons and complaint
in this case.

       I understand that I, or the entity I represent, will keep all defenses or objections to the
lawsuit, the court’s jurisdiction, and the venue of the action, but that I waive any objections to
the absence of a summons or of service.

      I also understand that I, or the entity I represent, must file and serve an answer or a
motion under Rule 12 within sixty (60) days after May 12, 2021. If I fail to do so, a default
judgment will be entered against me or the entity I represent. 1

   1
       Duty to Avoid Unnecessary Costs of Service of Summons

       Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in
saving unnecessary expenses of serving a summons and complaint. A defendant who is located
in the United States and who fails to return a signed waiver of service requested by a plaintiff
located in the United States will be required to pay the expenses of service, unless the defendant
shows good cause for the failure.


                                      1
       Case 3:21-cv-00221-RJC-DCK Document 2-1 Filed 05/12/21 Page 1 of 2
________________________                         _____________________________________
Date                                             William Richard Hilliard
                                                 901 W Academy Street
                                                 Cherryville, NC 28021

                                                 REGISTERED AGENT FOR
                                                 DEFENDANT MODERN POLYMERS,
                                                 INC.




       “Good cause” does not include a belief that the lawsuit is groundless, or that it has been
brought in an improper venue, or that the court has no jurisdiction over this matter or over the
defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and
objections, but you cannot object to the absence of a summons or of service.

       If you waive service, then you must, within the time specified on the waiver form, serve
an answer or a motion under Rule 12 on the plaintiff and file a copy with the court. By signing
and returning the waiver form, you are allowed more time to respond than if a summons had
been served.



                                     2
      Case 3:21-cv-00221-RJC-DCK Document 2-1 Filed 05/12/21 Page 2 of 2
